ON MOTION FOR APPOINTMENT OF COUNSEL FOR POST CONVICTION RELIEF

SMITH, Justice,
for the Court:
¶ 1. Alan Dale Walker was convicted in August, 1991, of the capital murder of Konya Rebecca Edwards in Harrison County. Walker was also convicted in the same trial of the rape and kidnapping of Edwards. His conviction and death sentence were affirmed by this Court in Walker v. State, 671 So.2d 581 (Miss.1995), cert. denied, Walker v. Mississippi, 519 U.S. 1011, 117 S.Ct. 518, 136 L.Ed.2d 406 (1996). Walker filed his Petition for Post Conviction Collateral Relief in this Court on March 17, 1997. Along with his petition Walker filed a Motion for Appointment of Counsel for Post Conviction Relief in this Court. Walker’s petition raises numerous issues alleging violations of various state and federal statutory and constitutional rights.
¶ 2. Walker asks in his Motion for Appointment of Counsel for Post Conviction Relief that counsel be appointed by this Court to aid him in seeking post-conviction relief. Pursuant to this Court’s decision in Henry Curtis Jackson, Jr. v. State, 732 So.2d 187 (Miss.1999), the Court finds that this motion is well taken and is granted. The matter is remanded to the Harrison County Circuit Court for appointment of counsel consistent with this Court’s decision in Jackson. Appointed counsel will have thirty days from the date of appointment to file any additional request for post-conviction relief with this Court.
¶ 3. MOTION FOR APPOINTMENT OF COUNSEL FOR POST CONVICTION RELIEF GRANTED. REMANDED TO THE HARRISON COUNTY CIRCUIT COURT FOR APPOINTMENT OF COUNSEL FOR ALAN DALE WALKER.
PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, McRAE, MILLS AND WALLER, JJ., CONCUR.